UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6127



ANTHONY KELLY,

                                              Plaintiff - Appellant,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:06-cv-03262-AW)


Submitted: May 10, 2007                        Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Kelly appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    Kelly v. Gonzales,

No. 8:06-cv-03262-AW (D. Md. dated Jan. 11, 2007 & entered Jan. 12,

2007).   We deny Kelly’s motion objecting to the Prison Litigation

Reform Act because Kelly was not required to proceed on appeal

under the PLRA.   We also deny Kelly’s motion for discovery.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -